*564Dismissal of the complaint was appropriate since plaintiff assumed the risk that resulted in his injury (see Roberts v Boys & Girls Republic, Inc., 51 AD3d 246, 247 [2008], affd 10 NY3d 889 [2008]). The record demonstrates that plaintiff was aware that batting practice was taking place as he was standing at the open gate in an effort to call to his young son who was on the field. Contrary to plaintiffs contention, the City did not have a duty to ensure that the subject gate along the . third baseline be equipped with a latch or a self-closing mechanism (see Akins v Glens Falls City School Dist., 53 NY2d 325, 331 [1981]). Concur — Andrias, J.E, Saxe, Friedman, Moskowitz and Richter, JJ.